IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 30, 2009

                                       No. 08-30948                    Charles R. Fulbruge III
                                                                               Clerk

RANDOLPH PENDARVIS; TAMMY PENDARVIS

                                           Plaintiffs-Appellees-Cross-Appellants
v.

AMERICAN BANKERS INSURANCE COMPANY OF FLORIDA

                                           Defendant-Appellant-Cross-Appellee




     Appeal from the United States District Court for the Middle District of
                                  Louisiana
                                 3:06-CV-772


Before KING, DAVIS, and BENAVIDES, Circuit Judges.
W. EUGENE DAVIS, Circuit Judge:*
       The appellant, a mobile home insurer, challenges an award under the
policy to the appellees for damage to appellees’ mobile home following Hurricane
Katrina. We reverse and render judgment in favor of the defendant.
                                              I.
       Plaintiffs Randolph and Tammy Pendarvis own a 1999 Crimson 28 x 70
mobile home in Prairieville, Louisiana. Defendant American Bankers Insurance
Co. issued a mobilowners policy covering the plaintiffs’ mobile home for losses

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-30948

caused by, among other things, wind. The policy had a policy limit of $73,406,
less the $500 deductible. In the event a covered loss occurred, the defendant was
obligated to pay the plaintiffs the lowest of five amounts: (1) the difference
between the actual cash value of the property immediately before the loss and
its actual cash value after the loss; (2) the cost of repairing the damage; (3) the
actual cash value of the property immediately preceding the loss; (4) the cost of
replacing the property; or (5) the insurance policy limit.
      In 2004, the plaintiffs discovered a leak in the roof of the mobile home and
filed a claim with the defendant. The defendant inspected the roof and tendered
$142.00 to the plaintiffs. Mr. Pendarvis repaired the leak in the roof. While
repairing the leak, Mr. Pendarvis noticed problems with the shingles. The
plaintiffs asked a contractor, Leroy Young, to look at the roof. Young determined
that the shingles were improperly installed. The plaintiffs filed another claim
with the defendant, claiming this was a covered loss. The defendant inspected
the roof again and found the damage was not covered by the policy.             Mr.
Pendarvis again made his own repairs.
      In August 2005, the mobile home was damaged by Hurricane Katrina.
The district court found after a bench trial that following Hurricane Katrina:
      [p]laintiffs entered the home to find water coming through all of the
      windows and wet walls and carpet in almost every room. The utility
      room had leaves in the vent over the dryer; the kitchen had water
      running out of the cabinets, the microwave, and the stove; there was
      water dripping on the floor and standing on top of cabinets. The
      dining room had water damage inside the window sills; the fascia
      board was receding from the ceiling; the crown molding was coming
      off of the archway; the living room had water dripping from the
      ceiling; the walls and ceiling were bubbling; the master bedroom
      had water in the window sills; the master bathroom had water
      pouring through the ceiling; the vent was yellow from water; the
      track lights were popping. Plaintiffs did not have power for three
      days, and the electrical panel on the mobile home had to be changed



                                        2
                                    No. 08-30948

      for fear that it would cause a fire. None of these conditions existed
      prior to Hurricane Katrina.

Pendarvis v. Am. Bankers Ins. Co., 2008 U.S. Dist. LEXIS 42755, *6–7
(hereinafter “Pendarvis (District)”).       The plaintiffs filed a claim with the
defendant for the damage. An inspector for the defendant inspected the mobile
home and determined that the damage was caused by Hurricane Katrina. The
defendant issued a check to the plaintiffs in the amount of $4,704.83, which it
calculated to be the total repair value. The plaintiffs did not negotiate the check
for fear of impairing their rights under the policy.**
      In March 2006, Young re-inspected the mobile home and concluded that
the estimated cost of repairing the mobile home would be $71,500. In June 2006,
the plaintiffs sent a detailed description of Young’s estimate to the defendant.
The defendant believed Young’s estimate was too high and refused payment.
      On August 28, 2006, the plaintiffs filed suit against the defendant seeking
to recover policy benefits for the damage to the mobile home, as well as penalties
and attorney’s fees for bad faith. During the bench trial, the plaintiffs called
four witnesses to testify, including Young. Because the plaintiffs did not timely
furnish Young’s expert report to the defendant, the district court refused to allow
plaintiffs to call Young as an expert. However — over defendant’s objection —
the district court did allow Young to give his $71,500 repair estimate as a lay
witness.
      The district court found that the damage to the mobile home was caused
by winds from Hurricane Katrina and covered under the plaintiffs’ policy. The
district court found that credible evidence was provided on only two of the
recovery options under the policy: (1) the amount of insurance provided by the
policy of $73,406, less the deductible of $500, and (2) the cost of repairing the

      **
          The plaintiffs returned the $4,704.83 check to the defendant on August 14, 2006
stating that it was insufficient to make the necessary repairs to the mobile home.

                                           3
                                  No. 08-30948

mobile home of $71,500, as testified to by Young. The court found that because
the cost of repairing the mobile home was less than the policy limit, and the
defendant had not carried its burden of proving any other recovery option under
the policy, the plaintiffs were entitled to $71,500 as the cost to repair the damage
to their mobile home, less the $500 deductible. Finally, the district court held
that the defendant was not in bad faith, and declined to award the plaintiffs
penalties or attorney’s fees. Both parties timely appealed the district court’s
judgment.


                                        II.
      We review findings of fact for clear error and conclusions of law and mixed
questions of law and fact de novo. Dickerson v. Lexington Ins. Co., 556 F.3d 290,
294 (5th Cir. 2009). We consider below the specific arguments raised by the
parties.
                                        A.
      The defendant argues first that the district court clearly erred in finding
that the damage to plaintiffs’ mobile home was caused by winds from Hurricane
Katrina. The determination that the damage to the plaintiffs’ mobile home was
caused by winds is a factual determination that we review for clear error. While
there was some damage to the mobile home prior to Hurricane Katrina, based
on the record evidence — particularly the testimony by the plaintiffs and Young
— we are satisfied that the district court did not commit clear error in
determining that the damage to the mobile home was caused by the winds from
Hurricane Katrina.
                                        B.
      The defendant argues next that Young’s estimate of the cost to repair the
mobile home could only be properly admitted as an expert opinion and because
the court refused to accept Young as an expert, the testimony was inadmissible.

                                         4
                                       No. 08-30948

A lay witness may offer opinion testimony, so long as the opinion is “not based
on scientific, technical, or other specialized knowledge within the scope of Rule
702.” F ED. R. E VID. 701(c). In adopting the 2000 amendment, the Advisory
Committee stated that “the distinction between lay and expert testimony is that
lay testimony ‘results from a process of reasoning familiar in everyday life,’ while
expert testimony ‘results from a process of reasoning which can be mastered only
by specialists in the field.’” Notes of Advisory Committee on 2000 amendments
(quoting State v. Brown, 836 S.W.2d 530, 549 (Tenn. 1992)). Numerous courts,
including this court, have adopted this distinction. See U.S. v. Caldwell, 2009
U.S. App. LEXIS 23607, *22–23 (5th Cir. 2009); U.S. v. Sosa, 513 F.3d 194, 200
(5th Cir. 2008); U.S. v. White, 492 F.3d 380, 403 (6th Cir. 2007); Bryant v.
Farmers Ins. Exch., 432 F.3d 1114, 1124 (10th Cir. 2005); U.S. v. Garcia, 413,
F.3d 201, 215–16 (2d Cir. 2005).
       In this case, we find that Young’s $71,500 estimate to repair the mobile
home resulted from his knowledge as a specialist in the field of building
construction and repairs. Young’s repair costs estimate required, at a minimum,
Young to forecast the amount, type, and costs of materials needed, as well as the
amount of labor required to complete the long list of repairs. These forecasts are
not common knowledge, “familiar in everyday life.”*** They require specialized
knowledge of construction and repair work.              Because specialized, technical
knowledge was required, we find the district court abused its discretion in
allowing Young’s lay testimony.

       ***
          Young’s testimony is distinguishable from the testimony the Eleventh Circuit
allowed in Tampa Bay Shipbuilding & Repair Co. v. Cedar Shipping Co., 320 F.3d 1213,
1221–23 (11th Cir. 2003). In Tampa Bay, the Eleventh Circuit allowed employees to submit
lay testimony regarding repair costs for repairs already performed. In that scenario, the
testimony required the employees to do little more than read an invoice. Reading an invoice
does not require “scientific, technical, or other specialized knowledge.” In the instant case,
Young had to forecast repair costs for repairs that had yet to be made. Predicting future
repair costs does require a specialized knowledge, and is therefore impermissible lay
testimony.

                                              5
                                  No. 08-30948

                                        C.




      The defendant argues next that the district court erred in refusing to
consider its evidence of replacement value as a recovery option. Following the
bench trial, but before the issuance of the district court’s opinion, the defendant
submitted, without objection, two documents purporting to show the
replacement costs of the mobile home. The first value came from the statement
of an independent appraiser of Country Living Mobile Homes, Inc.              The
independent appraiser stated that the appraised value from May 2006 through
August 2006 of a 1999 Crimson 28 x 70 mobile home in good condition was
$38,433. The second value was from a National Automobile Dealers Association
(N.A.D.A) appraisal guide. The appraisal guide stated that the total adjusted
(retail) value of a 1999 Crimson 28 x 70 mobile home from May 2007 to August
2007 was $50,223.67.
      The district court found that because these figures did not provide the
replacement value immediately after the loss in August or September of 2005,
they had no probative value. We need not decide whether this was error. The
evidence of replacement value standing alone, without accompanying evidence
of the cost of repair or some other quantification of extent of damage, is not
sufficient to establish a recovery option under the policy. In other words, the
replacement value represents a recovery option only if it is less than cost of
repair or some other recovery option provided by the policy and no admissible
evidence was produced that was sufficient to establish any recovery option under
the policy.
                                        D.
      The determination that the defendant did not act in bad faith is a question
of law that we review de novo. After reviewing the record, we agree with the

                                        6
                                  No. 08-30948

district court that the defendant did not act in bad faith. The plaintiffs do not
demonstrate that the defendant either (1) misrepresented pertinent facts or
policy provisions to the plaintiffs or (2) arbitrarily, capriciously, or without
probable cause failed to pay the plaintiffs. See L A. R EV. S TAT. 22:1220(B).
Therefore, the district court did not err in finding that the defendant did not act
in bad faith.


                                 CONCLUSION
      Plaintiffs produced the testimony of Young to establish the cost of
repairing the mobile home and the district court accepted that testimony.
Plaintiffs did not seek to produce evidence to establish any other recovery option.
For reasons stated above, we find Young’s lay testimony inadmissible.
Consequently, the evidence is insufficient to support plaintiffs recovery under
any of the policy options. Therefore, we REVERSE the district court’s judgment
and render judgment in favor of the defendant American Bankers Insurance Co.




                                        7